Citation Nr: 1102544	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether termination of VA compensation benefits for the period of 
October 27, 2005 to October 26, 2006 due to return to active duty 
resulting in an overpayment was proper.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 until May 1988, 
January 1994 until December 1994, January 2003 until February 
2004, and October 2005 until October 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a letter of April 2009, the Veteran indicated that she wished 
to have a hearing before a Member of the Board at a local VA 
office.  She was scheduled for such a hearing and notice was sent 
in February 2010 of a hearing to be held in March 2010.  In March 
2010, prior to her scheduled hearing date, the Veteran submitted 
a request to have her hearing rescheduled as she was actively 
serving in Iraq.  No new hearing was requested for the Veteran 
and the matter is now before the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


